 



Exhibit 10.14
WATER LEASE AGREEMENT
(INCLUDING A CONTRACT TO PURCHASE)
     This Water Lease Agreement (“Agreement”) is between Denver Wells, LLC, a
Colorado limited liability company (“Lessor”), and Eldorado Artesian Springs,
Inc. a Colorado corporation (“Lessee”). Lessor and Lessee may sometimes be
referred to individually as a “Party” or collectively as the “Parties.” Lessor
agrees to lease to the Lessee and Lessee agrees to lease from Lessor certain
water under the terms and conditions as described below.
1. Term.
     Unless earlier terminated as provided herein, this Agreement shall be for
an initial term of two (2) years commencing as of the Effective Date as defined
herein (“Term”). The Agreement may be extended upon mutual written agreement of
the Parties executed at least three (3) months prior to the then expiring term.
2. Water to be Leased.
     Lessee leases and shall take delivery at Lessor’s Webber Well No. 1 as
described on Exhibit A attached hereto and incorporated herein, of 100 acre feet
annually of nontributary ground water (“Annual Delivery”), which water is leased
to Lessee (the “Leased Water”). Lessor may, provided no additional cost is
incurred by Lessee, substitute the place of delivery to Webber Well No. 3 or
other nearby well site. The Leased Water will be derived from and by means of
the exercise of rights to withdraw and use nontributary ground water owned or
controlled by Lessor and are a portion of the water rights decreed in Case
No. W-8780-77 (the “Water Rights”). Lessor agrees to lease water derived from
the exercise of a certain limited portion of the referenced Water Rights to
Lessee. Subject to Lessee’s right of termination set forth in this Agreement,
and the future judicial approvals set forth herein, Lessee agrees that the
Leased Water is suitable, both legally and physically, for Lessee’s intended
use.
     The Leased Water shall be produced under and by means of the referenced
Water Rights from certain deep wells constructed or to be constructed by Lessor.
Lessor shall, prior to the scheduled delivery of the Leased Water, complete such
well and/or additional wells and infrastructure needed to perform its
obligations hereunder. Lessee shall pay for any costs for materials and
installation of equipment necessary to transfer water from the well to Lessee’s
trucks. Such improvements include, but are not limited to, spigots and a road
base for truck parking and a separate water meter. Lessor shall begin delivery
of Lessee’s full water demand on October 21, 2006 (“Delivery Date”).
     Lessee agrees to provide Lessor a monthly and annual accounting of all
water extracted form Lessor’s well, it being expressly acknowledged that Lessee
shall not withdraw more than 100 acre fee of water per year. Lessee shall pay
rent based on 100 acre feet regardless of whether Lessee’s actual withdrawal of
water is 100 acre feet per year or less. Lessor agrees to lease to Lessee
between 101 and 300 acre feet of water if needed by Lessee. Payment shall be
$600 per additional acre foot per year in Year 1 and $650 per acre foot in Year
2, paid each month in arrears of use above 100 acre feet of water each lease
year.

1



--------------------------------------------------------------------------------



 



     Lessee acknowledges that its access to the well may be limited to 6:00 p.m.
through 6:00 a.m. and further limited during the National Western Stock Show.
Lessee will abide by all of Lessor’s rules and regulations regarding access to
and use of the well. Further, Lessee agrees to abide by the terms of all access
and other easements which apply to the well site.
3. Augmentation.
     The parties understand and agree that Lessee shall use the Leased Water for
augmentation purposes. Upon execution of this Lease, Lessor shall instruct its
water counsel to commence appropriate legal proceedings to obtain a change of
use water decree specifically allowing for the Leased Water to be used for
augmentation purposes. Also, upon execution of this Lease, Lessee shall instruct
its water counsel to amend the application pending in Case No. 02CW292 to add
the Leased Water as augmentation source and to seek approval of such
augmentation plan and a corresponding substitute water supply plan to allow use
of the Leased Water by Lessee pending judicial approval of the said augmentation
plan. In the event the use of the water for augmentation purposes is denied by a
final an appealable order of a court of competent jurisdiction, Lessee may
terminate this Lease and receive a prorata refund of any lease payment paid as
of the date of such termination.
4. Contract to Purchase.
     Lessor hereby agrees to sell to Lessee and Lessee agrees to buy 300 acre
feet per year (and only 300 acre feet per year) of At Closing, Lessor shall
convey by Special Warranty Deed, 300 acre feet of water decreed in Case
No. W-8780-77, to be drawn out of Webber Well No. 1, Webber Well No. 3, at
Lessor’s option, from an existing and operating well or wells under the terms
and conditions set forth as follows:
     a. Term. The Term of this Contract to Purchaser shall be the term of the
Lease. Lessee shall provide notice to Lessor thirty (30) days’ prior written
notice of its intent to Close and then set a closing date no later than
October 29, 2008.
     b. Earnest Money. Contemporaneously with the execution of this Lease,
Lessee shall pay Lessor the sum total of $90,000 representing a nonrefundable
earnest money deposit. The deposit shall be nonrefundable except in the event
Lessor is unable to obtain a change in the use of the water adjudicated in Case
No. W-8780-77 to include augmentation. In the event Lessee Closes hereunder, the
earnest money shall be applied to the Purchase Price.
     c. Purchase Price. The Purchase Price shall be $10,000 per acre foot if
Closing is on or before December 31, 2006. The Purchase Price shall increase by
.5% per month thereafter.
     d. Closing. At Closing, Lessor shall convey 300 acre feet of water decreed
in Case No. W-8780-77 to Lessee by Special Warranty Deed.
     e. Contract Personal to Lessee. Lessee may not assign the right to
purchase, granted herein, without the prior written consent of Lessor.

2



--------------------------------------------------------------------------------



 



     f. Joint Operating Agreement. The parties shall enter into a joint
operating agreement providing that Denver Wells, LLC shall be the operator of
the well until such time as it no long owns any of the Water Rights.
     g. Easement/License. At Closing, Lessor shall grant Lessee certain
easements and/or licensees to use its wells and associated easements to give
Lessor reasonable access and use of the water being conveyed.
     h. Change of Use. Lessor shall use commercially reasonable efforts to
obtain a change of use to include augmentation of the 300 acre feet of water
which is the subject of this Contract. Lessee shall cooperate with Lessor’s
efforts in this regard.
     i. Remedy. Lessor’s exclusive remedy for Lessee’s failure to Close on the
Contract to Purchase shall be to retain the earnest money.
5. Payment Terms.
     All Leased Water shall be paid for in advance of delivery as follows:
Year 1 — $60,000, payable on October 1, 2006.
Year 2 — $65,000, payable on October 1, 2007.
     The annual lease invoice shall include any amounts due Lessor for
additional water delivered at Lessee’s request during the preceding year, as
provided for in Section 2.
     Lessee shall not be permitted to cease payments under this Agreement for
any reason. Lessor shall not be obligated to discharge any Leased Water into the
spigot until Lessor receives the annual lease payment for that year. All
payments should be remitted in immediately available funds to Lessor at the
notice address provided in Section 15 below.
6. Utilities.
     Lessee shall pay its prorata share for all utility services, including but
not limited to electricity associated with delivery of the Leased Water to the
well spigot. Payment shall be done within ten (10) days of receipt of an invoice
from Lessor. Failure to pay for utilities in a timely fashion shall constitute a
material default under this Lease.
7. Due Diligence Period and Effective Date.
     Lessee shall have a period of thirty (30) calendar days (“Due Diligence
Period”) from the date of mutual execution of this Agreement in which to conduct
such investigations and inquiries as deemed necessary to ascertain that the
Leased Water is legally and physically suitable for Lessee’s intended use.
Lessor shall undertake commercially-reasonable efforts to cooperate and assist
with Lessee’s due diligence investigations.

3



--------------------------------------------------------------------------------



 



     Lessee in its sole discretion may terminate this Agreement without penalty
at any time during the Due Diligence Period. Such termination must be in writing
and provided to Lessor at the notice address set forth in Section 15 before 5:00
p.m. Mountain Time on the last day of the Due Diligence Period. This Agreement
shall become effective (“Effective Date”) on the first calendar day following
the end of the Due Diligence Period unless earlier terminated as specified in
Section 18.
8. Lessor’s Obligation.
     Lessor’s shall supply the Leased Water to Lessee’s designated spigot and
provide and allow Lessee access to the said spigot to fill its tanker trucks as
needed to provide replacement water pursuant to a substitute water supply plan
or augmentation plan. Lessor acknowledges that the timing and volume of Lessee’s
water needs may vary from day-to-day. Lessor will make commercially-reasonable
efforts to accommodate Lessee’s day-to-day water delivery requirements, provided
that Lessee informs Lessor of a desired change in delivery flow rates not less
than forty-eight (48) hours in advance of the desired change. Lessee
acknowledges that Lessor has limited flexibility to manage water delivery
timetables and, in the event Lessee fails to provide the required advance
notice, Lessee shall bear the full and sole responsibility for any loss or
damage occasioned by Lessor’s inability to make the requested changes. Lessor
shall also be responsible to keep existing easements in place and to protect and
defend such easements against claims of any third parties.
9. No Adverse Legal Position.
     Lessee agrees that, during the term of this Lease, it will not take a legal
position adverse to Lessor in connection with the operation or administration of
Lessor’s Water Rights or the water rights of Lessor’s affiliated entities,
including the Water Rights associated herewith, except as may be necessary to
enforce the terms of this Agreement. Lessor agrees that, during the term of this
Lease, it will not take a legal position adverse to Lessee in connection with
the Lessee’s application for approval of an augmentation plan or substitute
water supply plan using the Leased Water.
10. No Assignment.
     Lessee shall not assign or sublet this Agreement or any interest therein
without the prior written consent of the Lessor, which may not be unreasonably
withheld, and, absent such consent, any attempted assignment or sublease shall
be null and void.
11. Lessee’s Exclusive Remedy.
     In the event of any default or claimed default by Lessor, Lessee’s sole and
exclusive remedy shall be to terminate this Lease. Lessor shall not be liable or
responsible for any consequential, incidental, punitive or special damages
related to the Leased Water or any other matter relating to this Agreement.

4



--------------------------------------------------------------------------------



 



12. Condemnation.
     In the event the Leased Water or any portion thereof is taken by
condemnation or other eminent domain proceedings, all awards shall be the
property of Lessor, and Lessee shall have no interest therein. Notwithstanding
the foregoing, in the event of a governmental taking of the Leased Water during
the term of Agreement, Lessee’s obligation to pay sums due hereunder shall
terminate on the date of such taking and any earnest money and any portion of
the lease payments made under Section 5 for water for which delivery has not
been taken shall be refunded to by Lessor to Lessee.
13. Compliance with Laws.
     With respect to this Agreement and the Leased Water, Lessee shall
(i) comply with any and all applicable federal, state, local or agency laws,
regulations, rules, ordinances or other directives, and (ii) obtain all
releases, licenses, permits or other authorizations required by any governmental
body or authority.
14. No Warranties.
     LESSOR MAKES NO WARRANTY, EXPRESS OR IMPLIED, CONCERNING THE QUALITY OF THE
LEASED WATER, AND EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE.
15. Notices.
     Notices and inquires shall be made as follows:

         
 
  Lessor:   Denver Wells, LLC
 
      Attn:   Mark D. Campbell
 
      333 West Hampden Avenue, Suite 810
 
      Englewood, CO 80110
 
       
 
  Lessee:   Eldorado Artesian Springs, Inc.
 
      Attn:   Douglas A. Larson
 
      1783 Dogwood Street
 
      Louisville, CO 80027

16. Force Majeure.
     Each Party shall be excused from performance under this Agreement while and
to the extent that it is unable to perform, for any cause beyond its reasonable
control, except that Lessee’s payment obligations hereunder shall not be delayed
or excused by reason of force majeure. Such causes shall include, but not be
restricted to, fire, drought, storm, flood, earthquake, explosion, war, labor
disputes, total or partial failure of transportation or delivery

5



--------------------------------------------------------------------------------



 



facilities, shortage of labor, raw materials or supplies, interruption of
utilities or power, and any act of government or military authority. In the
event either Party is rendered unable wholly or in part by force majeure to
carry out its obligations under this Agreement then the Party affected by force
majeure shall have the right to terminate this Agreement upon thirty (30) days’
written notice to the other Party.
17. Default.
     The occurrence of any one or more of the following events shall constitute
a default under this Agreement:
     a. Failure by either party to observe or perform any of its obligations,
covenants, conditions, representations or warranties pursuant to this Agreement,
where such failure is not remedied within ten (10) days after receipt of a
written notice thereof from the other Party; or
     b. Except as otherwise provided herein, failure by Lessee to make any
payment due as required by this Agreement and such breach continues for a period
of three (3) days after written notice thereof from Lessor.
18. Termination.
     Except as otherwise provided herein, this Agreement may be terminated by
either Party, with cause (including a breach of this Agreement by the other
Party beyond any notice and cure period), immediately upon written notice to
such Party.
19. Governing Law and Venue.
     The laws of the State of Colorado shall govern this Agreement. Any
litigation shall be brought in District Court, City and County of Denver, State
of Colorado, and each Party submits to the exclusive jurisdiction of said courts
and waives the right to contest jurisdiction and/or change venue.
20. No Waiver.
     Either Party’s failure in any one or more instances to insist upon strict
performance of any of the terms and conditions of this Agreement or to exercise
any right herein conferred shall not be construed as a waiver or relinquishment
of that right or of that Party’s right to assert or rely upon the terms and
conditions of this Agreement. Any express waiver of a term of this Agreement
shall not be binding and effective unless made in writing and properly executed
by the waiving Party.
21. Amendments.
     This Agreement may not be amended except in writing properly executed by
all the Parties hereto. Except as specifically amended, this Agreement shall
remain in full force and effect.

6



--------------------------------------------------------------------------------



 



22. Entire Agreement.
     These terms and conditions constitute the entire Agreement between the
Parties. All prior agreements, discussions and negotiations are deemed merged in
this Agreement.
23. No Partnership.
     It is expressly understood and agreed that Lessor and Lessee are not
partners, and neither party is liable for the debts, liabilities and obligations
of the other.
24. Estoppel Certificate.
     Lessee further agrees at any time and from time to time, upon not less than
ten (10) days’ prior written request by Lessor, to execute, acknowledge, and
deliver to Landlord a statement in writing certifying that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified, and stating the
modifications), that there have been no defaults thereunder by Lessor or Lessee
(or if there have been defaults, setting forth the nature thereof), the date to
which the rent and other charges have been paid, in advance, if any, and any
other matters relating to this Lease as Lessor may specify, it being intended
that any such statement delivered pursuant to this Section may be relied upon by
any prospective purchaser of all or any portion of Lessor’s interest herein, or
a holder of any mortgage or deed of trust encumbering the Leased Water. Lessee’s
failure to deliver such statement within such time shall be an event of default
under this Lease and shall be conclusive upon Lessee that (i) this Lease is in
full force and effect, without modification except as may be represented by
Lessor; (ii) there are no uncured defaults in Lessor’s performance; (iii) no
rent has been paid in advance; and (iv) that such other matters addressed
therein are as represented by Lessor. Further, upon request Lessee will supply
Lessor a corporate resolution certifying that the party signing said statement
on behalf of Lessee is properly authorized to do so.
[Signature page follows.]

7



--------------------------------------------------------------------------------



 



Signature page to that certain WATER LEASE AGREEMENT
(INCLUDING AN CONTRACT TO PURCHASE) between
Denver Wells, LLC, a Colorado limited liability company
(“Lessor”), and Eldorado Artesian Springs, Inc. a Colorado
corporation (“Lessee”).
     IN WITNESS WHEREOF, the Parties have executed this Agreement this 31st day
of August 2006.

                      Lessor:       Lessee:    
 
                    DENVER WELLS, LLC,       ELDORADO ARTESIAN SPRINGS,     a
Colorado limited liability company       INC., a Colorado corporation    
 
                   
By:
  /s/ Mark D. Campbell, Manager
 
      By:   /s/ Douglas A. Larson
 
   
 
  Mark D. Campbell, Manager           Douglas A. Larson    

8